             Case 8:20-cv-04266 Document 1 Filed 06/04/20 Page 1 of 9




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: 119169

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                WHITE PLAINS DIVISION



 Chany Friedman,                                               Case No:

                        Plaintiff,                             COMPLAINT

                             vs.
                                                               JURY TRIAL DEMANDED
 Stephen Einstein & Associates, P.C. and LVNV
 Funding, LLC,

                        Defendants.


       Chany Friedman (hereinafter referred to as “Plaintiff”), by and through the undersigned
counsel, complains, states and alleges against Stephen Einstein & Associates, P.C. and LVNV
Funding, LLC (hereinafter referred to collectively as “Defendants”), as follows:


                                        INTRODUCTION
        1.     This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq., (“FDCPA”).


                                   JURISDICTION AND VENUE
        2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §1331 and
15 U.S.C. § 1692k(d).
        3.     Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
              Case 8:20-cv-04266 Document 1 Filed 06/04/20 Page 2 of 9




        4.     At all relevant times, Defendants conducted business within the State of New York.


                                             PARTIES
        5.     Plaintiff Chany Friedman is an individual who is a citizen of the State of New York
residing in Orange County, New York.
        6.     Plaintiff is a natural person allegedly obligated to pay a debt.
        7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
        8.     On information and belief, Defendant Stephen Einstein & Associates, P.C., is a
New York Professional Corporation with a principal place of business in New York County, New
York.
        9.     On information and belief, Defendant LVNV Funding, LLC, is a Delaware Limited
Liability Company with a principal place of business in New Castle County, Delaware.
        10.    On information and belief, Defendant Stephen Einstein & Associates, P.C.
regularly collects or attempts to collect debts asserted to be owed to others.
        11.    On information and belief, Defendant LVNV Funding, LLC regularly collects or
attempts to collect debts asserted to be owed to others.
        12.    On information and belief, Defendant Stephen Einstein & Associates, P.C. is
regularly engaged, for profit, in the collection of debts allegedly owed by consumers.
        13.    On information and belief, Defendant LVNV Funding, LLC is regularly engaged,
for profit, in the collection of debts allegedly owed by consumers.
        14.    On information and belief, the principal purpose of Defendant Stephen Einstein &
Associates, P.C.'s business is the collection of such debts.
        15.    On information and belief, the principal purpose of Defendant LVNV Funding,
LLC's business is the collection of such debts.
        16.    On information and belief, Defendant Stephen Einstein & Associates, P.C. uses the
mails in its debt collection business.
        17.    On information and belief, Defendant LVNV Funding, LLC uses the mails in its
debt collection business.
        18.    Defendant Stephen Einstein & Associates, P.C. is a “debt collector” as defined by
15 U.S.C. § 1692a(6).
        19.    Defendant LVNV Funding, LLC is a “debt collector” as defined by 15 U.S.C. §


                                                  2
              Case 8:20-cv-04266 Document 1 Filed 06/04/20 Page 3 of 9




1692a(6).


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
       20.     Defendants allege Plaintiff owes a debt (“the alleged Debt”).
       21.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       22.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       23.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       24.     At an exact time known only to Defendants, the alleged Debt was assigned or
otherwise transferred to Defendants for collection.
       25.     At the time the alleged Debt was assigned or otherwise transferred to Defendants
for collection, the alleged Debt was in default.
       26.     On an exact date unknown to Plaintiff, but within a year of this Complaint, in its
efforts to collect the alleged Debt, Defendants served Plaintiff with a Summons and Complaint,
Index No. EF000162-2020 (Supreme Court of the State of New York County of Orange).
       27.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendants. As set
forth herein, Defendants deprived Plaintiff of this right.
       28.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.


                                         FIRST COUNT
                                 Violation of 15 U.S.C§ 1692c(b)
       29.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       30.     15 U.S.C. § 1692c(b) provides that without the prior consent of the consumer given
directly to the debt collector, a debt collector may not communicate, in connection with the
collection of any debt, with any person other than the consumer, his attorney, a consumer reporting
agency if otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of
the debt collector.
       31.     Defendants served Plaintiff with a Summons and Complaint by posting such
Summons and Complaint to Plaintiff’s apartment door.



                                                   3
              Case 8:20-cv-04266 Document 1 Filed 06/04/20 Page 4 of 9




        32.     The Summons and Complaint were not enclosed in an envelope when they were
posted to Plaintiff’s door by Defendants.
        33.     The Summons and Complaint were not sealed in any other manner when they were
posted to Plaintiff’s door by Defendants.
        34.     The Summons and Complaint were not concealed in any other manner when they
were posted to Plaintiff’s door by Defendants.
        35.     The Summons and Complaint were in open view of other residents passing by
Plaintiff’s apartment door.
        36.     Plaintiff never gave Defendants consent to communicate with any third party in
connection with the collection of the alleged Debt.
        37.     Defendants’ conduct all but assured that third parties were able to see to the
Summons and Complaint.
        38.     Defendants’ conduct all but assured that Plaintiff’s privacy protections afforded to
Plaintiff through the FDCPA would be violated.
        39.     That a third party may learn about the alleged Debt was a foreseeable outcome
of Defendants’ conduct.
        40.     For all of the foregoing reasons, Defendants violated 15 U.S.C. § 1692c(b) and are
liable to Plaintiff therefor.


                                       SECOND COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        41.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        42.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        43.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in connection with the collection of
any debt, in violation of 15 U.S.C. § 1692e.
        44.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.




                                                  4
              Case 8:20-cv-04266 Document 1 Filed 06/04/20 Page 5 of 9




       45.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a misleading representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
       46.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       47.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the character of the debt, in violation of
15 U.S.C. § 1692e(2)(A).
       48.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the amount of the debt, in violation of 15
U.S.C. § 1692e(2)(A).
       49.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the legal status of the debt, in violation of
15 U.S.C. § 1692e(2)(A).
       50.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       51.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in an attempt to collect the debt in
violation of 15 U.S.C. § 1692e(10).
       52.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive means used in an attempt to collect the debt in violation
of 15 U.S.C. § 1692e(10).
       53.     The Letter alleges that Plaintiff owed $4,706.36.
       54.     Plaintiff did not owe $4,706.36.
       55.     Plaintiff did not owe any money at all to the entity on whose behalf Defendants
were seeking to collect.
       56.     Defendants’ allegation that Plaintiff owed $4,706.36, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation made by Defendants in connection with Defendants’ collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       57.     Defendants’ allegation that Plaintiff owed $4,706.36, when Plaintiff did not owe


                                                   5
             Case 8:20-cv-04266 Document 1 Filed 06/04/20 Page 6 of 9




any money at all to the entity on whose behalf Defendants were seeking to collect, is a deceptive
representation made by Defendants in connection with Defendants’ collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       58.     Defendants’ allegation that Plaintiff owed $4,706.36, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a misleading
representation made by Defendants in connection with Defendants’ collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       59.     Defendants’ allegation that Plaintiff owed $4,706.36, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       60.     Defendants’ allegation that Plaintiff owed $4,706.36, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       61.     Defendants’ allegation that Plaintiff owed $4,706.36, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       62.     Defendants’ allegation that Plaintiff owed $4,706.36, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       63.     Defendants’ allegation that Plaintiff owed $4,706.36, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a deceptive
means used in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       64.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and are liable to Plaintiff therefor.

                                       THIRD COUNT
                 Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       65.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       66.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.




                                                 6
              Case 8:20-cv-04266 Document 1 Filed 06/04/20 Page 7 of 9




       67.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       68.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       69.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       70.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       71.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the character
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       72.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the amount
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       73.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the legal status
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       74.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       75.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in an
attempt to collect the debt in violation of 15 U.S.C. § 1692e(10).
       76.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive means used in an attempt
to collect the debt in violation of 15 U.S.C. § 1692e(10).
       77.     The Letter claims that Plaintiff owes a debt to LVNV Funding, LLC.
       78.     Plaintiff did not owe a debt to LVNV Funding, LLC.
       79.     LVNV Funding, LLC never offered to extend credit to Plaintiff.


                                                   7
             Case 8:20-cv-04266 Document 1 Filed 06/04/20 Page 8 of 9




       80.     LVNV Funding, LLC never extended credit to Plaintiff.
       81.     Plaintiff was never involved in any transaction with LVNV Funding, LLC.
       82.     Plaintiff never entered into any contract with LVNV Funding, LLC.
       83.     Plaintiff never did any business with LVNV Funding, LLC.
       84.     Plaintiff was never indebted to LVNV Funding, LLC.
       85.     LVNV Funding, LLC is a stranger to Plaintiff.
       86.     Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt to LVNV Funding, LLC, is a false representation made by Defendants
in connection with Defendants’ collection of the alleged Debt, in violation of 15 U.S.C. § 1692e.
       87.     Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt to LVNV Funding, LLC, is a deceptive representation made by
Defendants in connection with Defendants’ collection of the alleged Debt, in violation of 15 U.S.C.
§ 1692e.
       88.     Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt to LVNV Funding, LLC, is a misleading representation made by
Defendants in connection with Defendants’ collection of the alleged Debt, in violation of 15 U.S.C.
§ 1692e.
       89.     Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt LVNV Funding, LLC, is a false representation of the character of the
alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       90.     Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt to LVNV Funding, LLC, is a false representation of the amount of the
alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       91.     Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt to LVNV Funding, LLC, is a false representation of the legal status of
the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       92.     Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt to LVNV Funding, LLC, is a false representation made in an attempt
to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).




                                                8
              Case 8:20-cv-04266 Document 1 Filed 06/04/20 Page 9 of 9




        93.     Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt to LVNV Funding, LLC, is a deceptive means used in an attempt to
collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        94.     Defendants’ demand that Plaintiff make payment for a debt that he does not owe is
a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        95.     Defendants’ request that Plaintiff make payment for a debt that he does not owe is
a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        96.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and are liable to Plaintiff therefor.


                                         JURY DEMAND
        97.     Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Finding Defendants' actions violate the FDCPA; and

                    b. Granting damages against Defendants pursuant to 15 U.S.C. § 1692k; and

                    c. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    d. Granting Plaintiff's costs; all together with

                    e. Such other relief that the Court determines is just and proper.

DATED: May 29, 2020

                                               BARSHAY SANDERS, PLLC

                                               By:     /s/ Craig B. Sanders
                                               Craig B. Sanders, Esq.
                                               100 Garden City Plaza, Suite 500
                                               Garden City, New York 11530
                                               Tel: (516) 203-7600
                                               Fax: (516) 706-5055
                                               csanders@barshaysanders.com
                                               Attorneys for Plaintiff
                                               Our File No.: 119169



                                                  9
